I do not believe that Anderson's constitutional rights were violated by his being charged with two offenses of driving while under the influence of alcohol under R.C.4511.19(A)(1). To follow the majority's reasoning would mean that a driver under the influence of alcohol could drive from Cuyahoga County to Hamilton County, traversing some twelve counties, have twelve or more accidents, over a period of five or six hours, and be answerable for a single charge of driving while under the influence of alcohol.
Here, Anderson pleaded no contest and was found guilty under R.C. 4511.19(A)(1) and willfully fleeing, R.C. 4511.02(B), in Medina. He entered the Wadsworth Municipal Court jurisdiction in his attempt to avoid apprehension for the first accident. He had a second accident, running into the rear-end of another vehicle. Then he stopped. These offenses were independent from each other and constituted separate acts of driving while under the influence of alcohol. See State v. Gabor (1986), 33 Ohio App.3d 122,  514 N.E.2d 730, and State v. Torres (1986), 31 Ohio App.3d 118, 31 OBR 204, 508 N.E.2d 970.
For these reasons, I believe that Anderson may be charged, convicted and punished for successive charges of driving under the influence of alcohol arising from a single course of driving where there are intervening facts, such as an accident and fleeing thereafter. I would overrule Anderson's assignment of error and affirm the judgment of the trial court.